[Cite as State v. McClellan, 2022-Ohio-4791.]


STATE OF OHIO                     )                   IN THE COURT OF APPEALS
                                  )ss:                NINTH JUDICIAL DISTRICT
COUNTY OF SUMMIT                  )

STATE OF OHIO                                         C.A. No.       30007

        Appellee

        v.                                            APPEAL FROM JUDGMENT
                                                      ENTERED IN THE
CRAIG McCLELLAN                                       COURT OF COMMON PLEAS
                                                      COUNTY OF SUMMIT, OHIO
        Appellant                                     CASE No.   CR 19 05 1568

                                 DECISION AND JOURNAL ENTRY

Dated: December 30, 2022



        TEODOSIO, Presiding Judge.

        {¶1}     Appellant, Craig Allen McClellan, appeals from his sentence in the Summit County

Court of Common Pleas. This Court affirms.

                                                 I.

        {¶2}     The victim in this case is a somewhat developmentally delayed child who is small

in stature and falls within a very low percentile for both height and weight in relation to her age.

She was 14 years old at the time of sentencing and was functioning similarly to 9- or 10-year-old

children. She is medically unable to have regular bowel movements and therefore requires a

“Malone tube” connected to her appendix to assist in emptying her bowels.

        {¶3}     In March 2019, the victim began missing school and soon revealed to an intake

caseworker for Summit County Children Services that Mr. McClellan had touched her

inappropriately. Mr. McClellan is the former boyfriend of the victim’s mother, whom the victim

referred to as “daddy,” and who had lived with them for over a decade. After he moved out, the
                                                 2


victim had stayed overnight at Mr. McClellan’s apartment approximately 50 times. The victim

alleged that Mr. McClellan touched her private parts while she showered, touched and hurt her

with his penis in his bedroom despite her pleas for him to stop, and took pictures and videos with

his cell phone during the illicit acts.

        {¶4}    The police arrested Mr. McClellan and he admitted to touching the victim in the

shower, but he qualified his admission with a claim that she had asked him to help her bathe. Mr.

McClellan provided his cell phone to police along with the passcode to unlock it. A forensic

analysis of the device revealed deleted pictorial and video evidence corroborating the victim’s

allegations.

        {¶5}    Following a bench trial, the trial court found Mr. McClellan not guilty of gross

sexual imposition (Count 1), a felony of the third degree, but guilty of rape (Counts 3 and 4),

felonies of the first degree, guilty of gross sexual imposition (Counts 2, 5, and 6), felonies of the

fourth degree, and guilty of illegal use of a minor in nudity-oriented material or performance

(Counts 7, 8, 9, 10, and 11), felonies of the second degree. Counts 5 and 6 were merged into

Counts 3 and 4 for sentencing purposes. The court ultimately sentenced Mr. McClellan to an

aggregate total of 31½ years in prison and classified him a Tier III sex offender.

        {¶6}    This Court granted Mr. McClellan’s motion to file a delayed appeal. Mr. McClellan

now appeals from his sentence and raises two assignments of error for this Court’s review.

                                                 II.

                                 ASSIGNMENT OF ERROR ONE

        THE TRIAL COURT ERRED IN IMPOSING AN UNREASONABLE
        SENTENCE UPON CRAIG McCLELLAN, IN VIOLATION OF THE DUE
        PROCESS CLAUSE OF THE FIFTH AMENDMENT OF THE U.S.
        CONSTITUTION AND ARTICLE 1, SECTION 10 OF THE OHIO
        CONSTITUTION.
                                                    3


       {¶7}    In his first assignment of error, Mr. McClellan argues that the trial court committed

plain error and violated his constitutional rights in imposing an unreasonable and “unjustifiably

excessive” sentence. He claims that the trial court failed to engage in any meaningful discussion

of the statutory factors under R.C. 2929.11 and 2929.12 and only imposed maximum sentences

under R.C. 2929.14. Because the record on appeal is incomplete, however, we must presume

regularity and overrule this assignment of error.

       {¶8}    Although defense counsel argued at sentencing for a shorter prison term, Mr.

McClellan states that he did not object to the sentence as being unreasonable in the trial court

below, and he therefore submits that he has forfeited all but plain error on appeal. But see, e.g.,

Holguin-Hernandez v. United States, ___ U.S. ___, 140 S.Ct. 762, 767 (2020) (holding that,

generally, a substantive argument that a sentence is unreasonably long is properly preserved for

appeal when one advocates for a particular, or shorter, sentence at the trial court level). The

Supreme Court of Ohio has stated that, “[t]rial courts have full discretion to impose a prison

sentence within the statutory range” and are not “required to make findings or give their reasons

for imposing * * * more than the minimum sentences.” State v. Foster, 109 Ohio St.3d 1, 2006-

Ohio-856, paragraph seven of the syllabus. “Nevertheless, ‘the court must carefully consider the

statutes that apply to every felony case[,]’ including ‘R.C. 2929.11, which specifies the purposes

of sentencing, and R.C. 2929.12, which provides guidance in considering factors relating to the

seriousness of the offense and recidivism of the offender.’” State v. Lucas, 9th Dist. Summit No.

29077, 2019-Ohio-2607, ¶ 13, quoting State v. Mathis, 109 Ohio St.3d 54, 2006-Ohio-855, ¶ 38.

“Unless the record shows that [a] court failed to consider the factors, or that the sentence is

‘strikingly inconsistent’ with the factors, the court is presumed to have considered the statutory

factors if the sentence is within the statutory range.” State v. Fernandez, 9th Dist. Medina No.
                                                4


13CA0054-M, 2014-Ohio-3651, ¶ 8, quoting State v. Boysel, 2d Dist. Clark No. 2013-CA-78,

2014-Ohio-1272, ¶ 13.

       {¶9}    Mr. McClellan argues on appeal that the trial court did not engage in a meaningful

discussion of the R.C. 2929.11 and R.C. 2929.12 factors to support the sentence imposed. He

contends “[t]here was no indication that the trial court honestly considered the merit of imposing

a less restrictive sentence, why the less-than-maximum terms were inappropriate, or how it was

related to similar cases or fact scenarios.” Despite conceding that the trial court recited the

statutory factors, he argues that those factors were not actually considered by the court. He does

not, however, dispute that his sentence on each count falls within the statutory sentencing range

for those offenses.

       {¶10} At sentencing, the prosecutor described child rape as “one of the most abhorrent

acts a human can commit * * * maybe second only to murder.” She lauded the strength and

courage shown by the young victim in this matter, who testified against Mr. McClellan despite

discernably shaking while entering the courtroom and being led to the witness stand. The

prosecutor explained that the young girl now suffers from post-traumatic stress disorder and night

terrors resulting from Mr. McClellan’s actions. She noted that the victim was now in counseling

and surmised that her counseling would continue in the foreseeable future, perhaps for the rest of

her life. She also noted that Mr. McClellan’s relationship with the victim facilitated the offense,

as he served as a father figure to her while in a relationship with her mother. Defense counsel, on

the other hand, argued for the minimum 17½-year sentence because Mr. McClellan was already

50 years old and the average life expectancy of men is 75 years. Counsel further directed the court

to Mr. McClellan’s lack of a significant prior criminal history and noted that he willfully engaged

with law enforcement in this matter, giving them interviews and relinquishing his cell phone.
                                                  5


       {¶11} The sentencing judge, in turn, characterized this case as “horrific” and “one of the

most upsetting cases that [she has] tried in [her] ten years on the bench.” The court prefaced the

sentencing of Mr. McClellan by stating that its sentence was, “[b]ased upon the facts and

circumstances of the case, in consideration of the relevant sentencing factors, and applying the

minimum sanction, the [c]ourt has determined will protect the public, promote the rehabilitation

of, and punish the offender without imposing an unnecessary burden on state or local resources.”

The court further announced that it had considered Mr. McClellan’s age and his record. The

court’s sentencing entry also twice states that it considered the record, statements of counsel, as

well as the principles and purposes of sentencing under R.C. 2929.11, and the seriousness and

recidivism factors under R.C. 2929.12. Accordingly, despite Mr. McClellan’s claims to the

contrary, the record is clear that the trial court considered the relevant sentencing factors in this

case. Lucas at ¶ 13; Mathis at ¶ 38.

       {¶12} Nevertheless, Mr. McClellan claims in his merit brief that a presentence

investigation report (“PSI”) was not ordered in this case, but that claim is belied by the record.

The transcript reveals that the trial court rendered its verdict and asked if there was a request for a

PSI, to which defense counsel replied, “There is, Your Honor.” The trial court then set a date for

sentencing and ordered a PSI to be prepared along with any victim impact statements. The

sentencing transcript further contains multiple remarks from the sentencing judge that she read and

considered a summary PSI as well as a letter from the victim’s mother (submitted in lieu of a

victim impact statement). Compare State v. Evege, 9th Dist. Summit No. 28242, 2017-Ohio-907,

¶ 2 (noting that the trial court heard statements from the defendant and two victims, and reviewed

victim impact statements, a letter from the defendant, and a PSI); State v. Morabith, 9th Dist.
                                                 6


Lorain No. 21CA011778, 2022-Ohio-3177, ¶ 10-11 (noting that the trial court considered oral and

written statements as well as a PSI).

       {¶13} The summary PSI considered by the sentencing judge has not been included in the

record before us, but we are required by R.C. 2953.08(F) in our review of criminal sentences “‘to

review the entire trial-court record, including any oral or written statements and [PSI] reports.’”

Morabith at ¶ 11, quoting State v. Bryant, 168 Ohio St.3d 250, 2022-Ohio-1878, ¶ 20. “The

obligation to ensure that the record on appeal contains all matters necessary to allow this Court to

resolve the issues on appeal lies with the appellant.” State v. Daniel, 9th Dist. Summit No. 27390,

2014-Ohio-5112, ¶ 5, citing App.R. 9. “We have consistently held that, where the appellant has

failed to provide a complete record to facilitate appellate review, this Court is compelled to

presume regularity in the proceedings below and affirm the trial court’s judgment.” Id.

       {¶14} Because the summary PSI is not contained in the record before us, we must presume

regularity in the trial court’s sentencing of Mr. McClellan. See Evege at ¶ 6; Morabith at ¶ 11.

Accordingly, Mr. McClellan’s first assignment of error is overruled.

                              ASSIGNMENT OF ERROR TWO

       CRAIG McCLELLAN WAS DENIED EFFECTIVE COUNSEL UNDER THE
       SIXTH AMENDMENT OF THE U.S. CONSTITUTION AND ARTICLE 1,
       SECTION 10 OF THE OHIO CONSTITUTION WHEN COUNSEL FAILED TO
       SEEK A WAIVER OF COSTS.

       {¶15} In his second assignment of error, Mr. McClellan argues that he received ineffective

assistance of counsel when his attorney failed to seek a waiver of court costs in the trial court

below. We disagree.

       {¶16} Trial courts must include in all criminal sentences the imposition of the costs of

prosecution and render a judgment against the defendant for such costs. R.C. 2947.23(A)(1)(a).
                                                  7


The court retains jurisdiction, however, to waive, suspend, or modify the payment of those costs

“at the time of sentencing or at any time thereafter.” R.C. 2947.23(C).

       {¶17} In the instant case, the trial court did not impose any fines when it sentenced Mr.

McClellan, but it did order him to pay the costs of prosecution. Defense counsel did not seek a

waiver of the payment of those costs at sentencing. Mr. McClellan now argues that counsel was

therefore ineffective because Mr. McClellan was deemed indigent and there was “no reasonable

explanation” for counsel’s decision to not seek the waiver of court costs. Mr. McClellan believes

counsel should have argued that the length of his prison sentence would likely require him to

remain incarcerated for the remainder of his life and would therefore inhibit him from being able

to pay the court costs.

       {¶18} The State of Ohio argues that defense counsel’s decision to not request a waiver of

the payment of court costs at sentencing did not effectively forfeit Mr. McClellan’s ability to

request such a waiver now or in the future, as the trial court retains continued jurisdiction to waive

court costs at any time thereafter. See R.C. 2947.23(C). Thus, the State submits that Mr.

McClellan cannot demonstrate ineffective assistance of counsel because he was not prejudiced as

a result of any deficient performance by defense counsel, as he can still move the trial court to

waive the payment of court costs at any time.

       {¶19} The Supreme Court of Ohio has previously considered and rejected the same

rationale now offered by the State of Ohio, however, in State v. Davis, 159 Ohio St.3d 31, 2020-

Ohio-309. In Davis, the Supreme Court was asked to determine “whether trial counsel’s failure to

file a motion to waive court costs at a defendant’s sentencing hearing constitutes ineffective

assistance of counsel when the defendant has previously been found indigent.” Id. at ¶ 1. Though

the high court ultimately “answer[ed] the certified-conflict question neither in the affirmative nor
                                                  8


in the negative[,]” id. at ¶ 16, it plainly rejected two conflicting bright-line rules created by our

sister courts in the Fifth and Eighth District. Compare State v. Springer, 8th Dist. Cuyahoga No.

104649, 2017-Ohio-8861, ¶ 46, abrogated by Davis, 159 Ohio St.3d 31, 2020-Ohio-309

(reaffirming its holding in State v. Gibson, 8th Dist. Cuyahoga No. 104363, 2017-Ohio-102, ¶ 16,

that “a prior finding by the trial court that a defendant was indigent demonstrate[s] a reasonable

probability that the trial court would have waived costs had counsel made a timely motion”) with

State v. Davis, 5th Dist. Licking No. 17-CA-55, 2017-Ohio-9445, ¶ 30-31, rev’d, 159 Ohio St.3d

31, 2020-Ohio-309, ¶ 17 (rejecting the rationale in Springer and instead relying on the plain

language of R.C. 2947.23(C) to hold that “the failure to request a waiver of costs at sentencing is

not ineffective assistance of counsel[,]” as an “[a]ppellant is not prejudiced * * * because he is not

foreclosed from filing a request at a later time”). In determining that “the Fifth District incorrectly

analyzed the prejudice prong of the ineffective-assistance-of-counsel analysis[,]” Davis, 159 Ohio

St.3d 31, 2020-Ohio-309, at ¶ 17, the high court explained:

        An appellate court’s reliance on the fact that a defendant may move for a waiver of
        costs at a later time under R.C. 2947.23(C) in its prejudice analysis is improper.
        Whether the defendant may move for a waiver of court costs at a later time has little
        or no bearing on whether the trial court would have granted a motion to waive court
        costs at the time of sentencing. The enactment of R.C. 2947.23(C) did not change
        how courts of appeals should evaluate the prejudice prong of the ineffective-
        assistance-of-counsel analysis.

Id. at ¶ 14.

        {¶20} The Davis Court instead held that when an indigent defendant makes an ineffective-

assistance-of-counsel claim based upon counsel’s failure to request a waiver of court costs, a

reviewing court must apply the test in State v. Bradley, 42 Ohio St.3d 136, 141-142, (1989), which

adopted the standard that had been announced in Strickland v. Washington, 466 U.S. 668, 688-

689, (1984), for determining whether a defendant received ineffective assistance of counsel.
                                                 9


Davis, 159 Ohio St.3d 31, 2020-Ohio-309, at ¶ 1. Pursuant to Bradley and Strickland, to

demonstrate ineffective assistance of counsel a defendant must prove (1) that counsel’s

performance was deficient (i.e., counsel’s performance fell below an objective standard of

reasonableness) and (2) that he was prejudiced by counsel’s deficient performance (there exists a

reasonable probability that, but for counsel’s error, the result of the proceeding would have been

different). Id. at ¶ 10. In other words, a reviewing court must review the facts and circumstances

of each case objectively and determine whether the defendant demonstrated a reasonable

probability that had his counsel moved to waive court costs, the trial court would have granted that

motion. Id. at ¶ 14.

       {¶21} Notably, when analyzing the prejudice prong in these cases, courts are not to assess

whether the defendant was “simply harmed” by counsel’s alleged deficient performance or

whether he has the “ability to have court costs waived in the future.” Id. at ¶ 15. Moreover, “a

determination of indigency alone does not rise to the level of creating a reasonable probability that

the trial court would have waived costs had defense counsel moved the court to do so * * *.” Id.

Appellate courts must instead “look at all the circumstances that the defendant sets forth in

attempting to demonstrate prejudice and determine whether there is a reasonable probability that

the trial court would have granted a motion to waive costs had one been made.” Id.

       {¶22} We cannot agree that counsel was deficient based solely on Mr. McClellan’s

personal belief that there was “no reasonable explanation” for counsel to not request a waiver of

the payment of court costs. Several Ohio courts have in fact noted that trial counsel may decide

as a matter of strategy not to seek a waiver or modification of court costs until a later time, and

strategic timing may play a role in counsel’s decision. See State v. Watts, 12th Dist. Warren No.

CA2021-04-042, 2021-Ohio-4548, ¶ 9 (citing cases). We also recognize that even debatable trial
                                                 10


tactics and strategy will not necessarily constitute ineffective assistance of counsel. State v.

Clayton, 62 Ohio St.2d 45, 49 (1980).

       {¶23} As for prejudice, Mr. McClellan argues that he will not be able to pay courts costs

because of his expected age upon release from prison. But, notwithstanding his age, the record

contains no indication that Mr. McClellan will, for instance, be encumbered by any particular

health or medical condition that would preclude him from obtaining gainful employment upon his

release. See State v. Malone, 4th Dist. Lawrence No. 21CA9, 2022-Ohio-1409, ¶ 24. Mr.

McClellan also directs us to his indigence in this matter to suggest his inability to pay court costs.

The record reflects that Mr. McClellan initially retained private counsel to represent him, but

counsel later withdrew from the case, and new counsel was appointed due to Mr. McClellan’s

indigence. Two affidavits of indigency were filed during the pendency of this case, in which Mr.

McClellan averred that he had no assets or income at the time. Even so, indigency alone does not

create a reasonable probability that the trial court would have granted a request by Mr. McClellan’s

attorney to waive costs. See Davis at ¶ 15. Finally, Mr. McClellan even admits in his merit brief

that “it is not an absolute guarantee that the trial court would grant such waiver * * *.”

       {¶24} Upon review of the facts and circumstances of this particular case, we conclude that

Mr. McClellan has not demonstrated a reasonable probability that, had defense counsel requested

a waiver of the payment of court costs, the trial court would have granted such a request. See

Davis, 159 Ohio St.3d 31, 2020-Ohio-309, at ¶ 14. We therefore cannot say that Mr. McClellan

has demonstrated any prejudicial, deficient performance by defense counsel in this matter. See id.

at ¶ 10; Bradley, 42 Ohio St.3d at 141-142; Strickland, 466 U.S. at 688-689.

       {¶25} Accordingly, Mr. McClellan’s second assignment of error is overruled.

                                                 III.
                                                11


       {¶26} Mr. McClellan’s first and second assignments of error are both overruled. The

judgment of the Summit County Court of Common Pleas is affirmed.

                                                                               Judgment affirmed.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Summit, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the period

for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is instructed to

mail a notice of entry of this judgment to the parties and to make a notation of the mailing in the

docket, pursuant to App.R. 30.

       Costs taxed to Appellant.




                                                     THOMAS A. TEODOSIO
                                                     FOR THE COURT



HENSAL, J.
SUTTON, J.
CONCUR.


APPEARANCES:

NATHAN RAY, Attorney at Law, for Appellant.
                                      12



SHERRI BEVAN WALSH, Prosecuting Attorney, and JACQUENETTE S. CORGAN, Assistant
Prosecuting Attorney, for Appellee.